Citation Nr: 0215167	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  00-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
osteochondritis dissecans of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
ano fissure (healed).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from May and August 2000 rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veterans' claims for increased 
evaluations for residuals of osteochondritis dissecans of the 
right knee and healed ano fissure, respectively.

The issues of service connection for hemorrhoids as well as 
hypertension and heart disease as secondary conditions due to 
service-connected diabetes are referred to the RO for further 
adjudication.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veterans' claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  Residuals of osteochondritis dissecans of the right knee 
are manifested by right knee pain upon motion.  

3.  Residuals of a healed ano fissure are manifested by 
healed or slight impairment of sphincter control without 
leakage.   


CONCLUSIONS OF LAW

1.  An increased rating under Diagnostic Code 5299 for 
residuals of osteochondritis dissecans of the right knee is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5299 (2001).

2. An increased compensable rating under Diagnostic Code 7335 
for residuals of an ano fissure is not warranted.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
§ 4.114, Diagnostic Code 7335 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Entitlement to an Increased Evaluation for Residuals of a 
Right Knee Disability

In May 2000, the RO denied the veteran's claim for an 
increased evaluation for residuals of osteochondritis 
dissecans of the right knee and continued a 10 percent rating 
under Diagnostic Code 5299, effective from April 1973.

The veteran contends that his knee disability is more severe 
than currently evaluated, and that an increased evaluation 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support a higher 
rating under any applicable Diagnostic Code.

The veteran is currently rated 10 percent for residuals of 
osteochondritis dissecans of the right knee under Diagnostic 
Code 5299.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical localization, 
and symptomatology are closely analogous.  See 38 C.F.R. § 
4.20 (2001).  The veteran's service-connected right knee 
disability has been evaluated under Diagnostic Code 5299 as 
analogous to the rating criteria for painful or limited 
motion of a major joint or group of minor joints under 
Diagnostic Codes 5003 and 5014.

Competent medical evidence does not allow a rating greater 
than 10 percent to be assigned to the veteran for his right 
knee disability.

Diagnostic Code 5014 designated osteomalacia will be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5014 (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003 (2001). 

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2001).

In this case, the veteran has some limitation of range of 
motion, although not of a degree that would support an 
increased rating under either Diagnostic Code 5260 or 5261.  
Normal range of flexion of the knee is to 140 degrees.  
Normal range of extension of the knee is to 0 degrees.  See 
38 C.F.R. Part 4, Plate II.  In the April 2000 examination 
report, the veteran exhibited flexion to 133 degrees and 
extension to 0 degrees in his right knee.

In the April 2000 VA examination report, the veteran 
complained of pain, weakness, stiffness, heat, swelling, 
instability, giving way, lack of endurance, and fatigability 
in his right knee.  The examiner diagnosed the veteran with 
degenerative joint disease of the right knee with no loss of 
function due to pain.  It was noted in the examination report 
that there was no evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement in the veteran's 
right knee.  The April 2000 X-ray report listed a diagnosis 
of minimal bilateral degenerative joint disease changes 
without acute fracture or dislocation and noted that the 
veteran had a non-inflammatory osteophyte at the quadriceps 
tendon attachment.    

Private medical treatment records from April 2000 stated that 
the veteran complained of pain in his right knee with a 
gradual onset since his military service.  The physician 
noted that the veteran has no medial or lateral instability 
and experienced tenderness around his quadriceps tendon.  
Mild arthritis of the right knee was recorded on an April 
2000 X-ray report.  

The Board is not free to ignore the effects of pain caused by 
the veteran's right knee disability.  An evaluation of any 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran is competent to report pain in his knee.  
However, these complaints of pain do not exceed the criteria 
for the current 10 percent rating under Diagnostic Code 5299, 
which has taken pain into account in the assignment of the 
current rating. The record does not demonstrate objective 
evidence of instability or functional limitation that would 
warrant a higher rating under any applicable rating criteria.  
The record also does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his knee disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  The governing norm in 
these exceptional cases is a finding that the case that 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  In this 
case, the Schedule is not inadequate.  It provides for higher 
ratings for a right knee disability.  As discussed above, 
however, the required criteria for the assignment of a higher 
schedular rating have not been shown.  The veteran's right 
knee disability has not required frequent periods of 
hospitalization.  In addition, it has not been shown that his 
right knee disability produces marked interference with the 
veteran's employment.

In November 2000, the veteran stated that he experienced pain 
as well as swelling in his knee on a daily basis.  The Board 
has considered the veteran's descriptions of his symptoms, 
but also notes that he does not has the medical expertise 
that would render competent his statements concerning the 
severity of his service-connected knee disability.  His 
opinion alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5014, 5256-63  with respect to determining the severity 
of his service-connected knee disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veterans' statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, a higher evaluation is not warranted under 
Diagnostic Codes 5003, 5014, and 5256 - 5263.  Diagnostic 
Code 5003 does not allow a rating higher than 10 percent to 
be assigned for degenerative arthritis based upon limitation 
of motion in the knee joint.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003, 5014, 5260, 5261.  The veteran also 
does not demonstrate the criteria for a higher rating under 
any other applicable Diagnostic Codes.  Medical evidence 
discussed above does not show that the veteran has ankylosis, 
recurrent subluxation, instability, "locking" pain, 
effusion of the knee joint, or any other marked disability of 
the knee joint.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5256-5263.  The Board finds that the evidence shows 
that the 10 percent rating currently in effect for the 
veteran's right knee disability is still appropriate. 

II.  Entitlement to an Increased Evaluation for Residuals of 
Ano Fissure

In August 2000, the RO denied the veteran's claim for an 
increased evaluation for residuals of a fissure in ano 
(healing and asymptomatic) and continued a noncompensable 
(zero percent) rating under Diagnostic Code 7335, effective 
from April 1973.
The veteran contends that his digestive system disability is 
more severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
a higher rating under Diagnostic Code 7335.

An in ano, or anal, fistula is rated as for impairment of 
sphincter control.  See 38 C.F.R. § 4.114, Diagnostic Code 
7335 (2001).  Rectum and anus impairment of sphincter control 
with complete loss of sphincter control warrants a 100 
percent evaluation.  Rectum and anus impairment of sphincter 
control with extensive leakage and fairly frequent 
involuntary bowel movements is assigned a 60 percent rating.  
A 30 percent rating is given under Diagnostic Code 7335 for 
rectum and anus impairment of sphincter control with 
occasional involuntary bowel movements necessitating wearing 
of a pad.  Rectum and anus impairment of sphincter control, 
which is constant, slight, or with occasional moderate 
leakage warrants a 10 percent rating.  A noncompensable (zero 
percent) rating is assigned for healed or slight impairment 
of sphincter control without leakage.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2001).

In the June 2000 VA examination report, the veteran 
complained of hemorrhoids as well as occasional blood streaks 
on his hard stool.  The examiner diagnosed the veteran with a 
chronic fissure in ano and moderate internal hemorrhoids.  It 
was noted in the report that that veteran had good sphincter 
control and did not have fecal leakage or evidence of 
bleeding.     

In November 2000, the veteran stated that he experienced anal 
leakage on a daily basis due to his fistula.  The Board has 
considered the veteran's descriptions of his symptoms, but 
also notes that he does not has the medical expertise that 
would render competent his statements concerning the severity 
of his service-connected digestive disability.  His opinion 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. Part 4 § 4.114, Diagnostic Code 7335 with 
respect to determining the severity of his service-connected 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
The Board finds that the evidence does not support the 
assignment of a compensable rating for residuals of an ano 
fissure.  Competent medical evidence did not report that the 
veteran experienced any impairment of sphincter control or 
anal leakage.  This evidence shows that the veteran's 
residuals of an ano fissure continue to meet or more nearly 
approximate the criteria needed for a noncompensable (zero 
percent) rating under Diagnostic Code 7335.  See 38 C.F.R. 
Part 4, § 4.114, Diagnostic Code 7335 (2001), 38 C.F.R. 
§ 4.7.

III.  VCAA

The Board notes that a change in the law, on November 9, 
2000, redefined VA's duty to assist and included an enhanced 
duty to notify the claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp.).  Implementing regulations for 
VCAA have been published.  66 Fed. Reg. 45,620 (Aug. 29,2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for amendments not applicable, 
these provisions of the regulations merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claims for entitlement to an increased rating for 
a right knee disability and ano fissure.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Moreover, the veteran has been given multiple VA 
examinations.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

An increased evaluation for residuals of osteochondritis 
dissecans of the right knee is denied.  A compensable 
evaluation for residuals of ano fissure (healed) is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

